UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8155


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEITHIE NAPOLEON MOSLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:04-cr-00942-HFF-1; 8:07-cv-70007-HFF)


Submitted:    February 19, 2009            Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keithie Napoleon Mosley, Appellant Pro Se.  Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keithie Napoleon Mosley seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2008)    motion.     The     order     is    not    appealable    unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”         28    U.S.C.      § 2253(c)(2)    (2006).       A

prisoner     satisfies      this        standard      by    demonstrating       that

reasonable      jurists    would    find      that    any    assessment    of    the

constitutional     claims    by    the    district     court    is   debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                         We have

independently reviewed the record and conclude Mosley has not

made the requisite showing.             Accordingly, we deny a certificate

of appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          DISMISSED




                                          2